NURSES — RENEWAL OF LICENSES — PERSON DEEMED LICENSED WHILE AWAITING RENEWAL Whenever an applicant for a nursing license renewal meets the statutory requirements for application under 59 Ohio St. 567.7 [59-567.7] (1971), that person is deemed licensed while awaiting renewal or receipt of the certificate of renewal.  The Attorney General has considered your request for an opinion wherein you, in effect, ask the following question: If an applicant for a nursing license renewal meets the statutory requirements for application under 59 Ohio St. 567.7 [59-567.7] (1971), is that person deemed licensed while awaiting renewal or receipt of the certificate of license? Title 59 Ohio St. 667.7 [59-667.7] (1971) states: "(a) The license issued under the provisions of this Act shall be renewed annually, except as herein provided. On or before April 1 of each year, the Executive Director shall mail an application for renewal of license to every person to whom a license was issued or renewed in the course of the preceding year. The applicant shall complete the application blank and return it to the Board on or before July 1 of the current year, which application shall be accompanied by a renewal fee. Upon the receipt of the application and fee, the Executive Director shall verify the accuracy of the application to the Board and the Board shall issue to the applicant a certificate of renewal for the next fiscal year beginning July 1 and expiring June 30 of the following year. Such certificate of renewal shall render the holder thereof a legal practitioner of registered nursing, or of licensed practical nursing for the period stated on the renewal. Any licensee who allows his or her license to lapse by failing to renew the license may be reinstated by meeting such requirements as the Board may prescribe. . . ." The provisions for denial, revocation or suspension of license and the hearing procedures for the Board of Nursing are found at 59 Ohio St. 567.8 [59-567.8] (1971).  The Administrative Procedures Act in 75 Ohio St. 314 [75-314] (1971), applies to the instant situation and provides: "(a) When the grant, denial, or renewal of a license is required to be preceded by notice and opportunity for hearing, the provisions of this Act concerning individual proceedings apply.  "(b) When a licensee has made timely and sufficient application for renewal of a license or a new license with reference to any activity of a continuing nature, the existing license does not expire until the application has been finally determined by the agency, and, in case the application is denied or the terms of the new license limited, until the last day for seeking review of the agency order or a later date fixed by order of the reviewing court.  "(c) No revocation, suspension, annulment, or withdrawal of any license is lawful unless, prior to the institution of agency proceedings, the agency gave notice by mail to the licensee of facts or conduct which warrant the intended action, and the licensee was given an opportunity to show compliance with all lawful requirements for the retention of the license. If the agency finds that public health, safety, or welfare imperatively requires emergency action, and incorporates a finding to that effect in its order, summary suspension of a license may be ordered pending proceedings for revocation or other action. These proceedings shall be promptly instituted and determined." (Emphasis added) It is, therefore, the opinion of the Attorney General that your question be answered as follows: Whenever an applicant for a nursing license renewal meets the statutory requirements for application under 59 Ohio St. 567.7 [59-567.7] (1971), that person is deemed licensed while awaiting renewal or receipt of the certificate of renewal.  (DAVID K. McCURDY) (ksg)